Exhibit 10.2

 

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

 

 

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (Third Amendment) is entered into
the 11th day of March, 2014 (“Execution Date”) and effective this 1st Day of
March, 2014 (“Effective Date”) by and between TWIN CITIES POWER HOLDINGS,
L.L.C., a Minnesota Limited Liability Company, with its principal place of
business at 16233 Kenyon Avenue, Suite 210, Lakeville, Minnesota 55044 (the
“COMPANY”) and STEPHANIE STASKA, an individual with her principal residence at
1521 78th Avenue, Roberts, Wisconsin 54023 (the “EMPLOYEE”).

 

The PARTIES entered into an Employment Agreement on the 18th day of August 2008
and which Employment Agreement was amended by a First Amendment to Employment
Agreement dated January 1st, 2012; and a Second Amendment to Employment
Agreement dated December 31, 2012. (the “EMPLOYMENT AGREEMENT”) the Employment
Agreement was assigned by TWIN CITIES POWER, L.L.C. to TWIN CITIES POWER
HOLDINGS, L.L.C on March 10th, 2014.

 

The PARTIES wish to amend certain terms and conditions in the Employment
Agreement pursuant to this Third Amendment.

 

The PARTIES have herein agreed to this Third Amendment to the Employment
Agreement to amend the terms and conditions set forth therein.

 

NOW THEREFORE, in consideration of the mutual covenants, terms, and conditions
herein contained, it is hereby agreed by and between the PARTIES:

 

1.Section 4 Compensation is amended.

    a)Salary. The COMPANY agrees to pay the EMPLOYEE an annual base salary of
$180,000.00 (the “Base Salary”), in equal semi-monthly installments, and in
arrears, in accordance with the standard payroll practices of the COMPANY.
Within 30 days of the anniversary date of this Agreement and within 30 days of
every anniversary thereafter, during the term of this Agreement, the Base Salary
will be reviewed by the President, considering both the EMPLOYEE’s performance
and the performance of the COMPANY during the preceding calendar year. If the
EMPLOYEE’s Base Salary is adjusted by the COMPANY, such adjusted Base Salary
shall then constitute the Base Salary for all purposes under this Agreement.

 



1

 

 

b)Benefits and Vacation. The EMPLOYEE will be entitled to participate in all
benefit plans adopted by the COMPANY to the extent that the terms of such
benefit plans permit the EMPLOYEE to participate. The EMPLOYEE will be entitled
to 25 days per year of personal time off (“PTO”) and all legal holidays observed
by the COMPANY, in each case, in accordance with the COMPANY’s policies as in
effect from time-to-time. In the event EMPLOYEE does not use all PTO for a given
fiscal year, up to 2 days of unused PTO may be carried over to the next fiscal
year. The EMPLOYEE will be additionally allowed to work from home up to 60% of
all work days depending on the workload of the COMPANY as determined in the
total discretion of the President of the COMPANY.

    c)401K. The COMPANY agrees to establish a 401k for EMPLOYEE by December 31,
2008.

    d)Bonus. The EMPLOYEE shall be eligible for a discretionary bonus based on
the performance of the EMPLOYEE and the profitability of the COMPANY.

 

2.All other terms and conditions of the Employment Agreement dated the 18th day
of August 2008 as amended by the First and Second Amendments to Employment
Agreement remain unchanged except as hereinbefore amended by this Third
Amendment to Employment Agreement.

 

 

[SIGNATURE PAGE FOLLOWING ON PAGE 3]

 

 

 

 



2

 

 

 

The COMPANY and the EMPLOYEE have duly executed this Third Amendment to the
Employment Agreement as of the date and year set forth in the first paragraph to
this Third Amendment.

 

TWIN CITIES POWER HOLDINGS, L.L.C.

 

 



/s/ Timothy S. Krieger   By: TIMOTHY S. KRIEGER   Its:

President/CEO

              EMPLOYEE         /s/Stephanie Staska   By: STEPHANIE STASKA  

 





3



